Per Curiam.
This was an action in the Supreme Court tor commissions on the sale of bonds and for expenses in advertising them. It was tried before Judge Mountain and a jury, and resulted in a verdict for defendant. Prom the judgment entered thereon plaintiff appeals here.
There are six grounds of appeal filed — (1) the court re-refused to direct a verdict for plaintiff; (2) no- evidence to warrant submission of case to jury; (3) the court erred in admitting certain exhibits; (4) in admitting certain conversation; (5) in admitting certain other conversation, and (6) the verdict was against the preponderance of evidence.
Bespondent objects in limine that there were no. objections made to the rulings of the trial court. This is so; and there is, therefore, nothing for us to consider. See Simmons Pipe Bending Works v. Seymour, 80 N. J. L. 465; O’Donnell v. Weiler, 72 Id. 142; Blanchard Brothers v. Beveridge, 86 Id. 561.
Appellant's counsel states the rule for setting aside verdicts which are against the weight of evidence, and proceeds to argue that question. Setting aside verdicts for that reason in civil causes is exclusively the province of the trial court. The Court of Errors and Appeals has no jurisdiction or power to review or determine the weight of evidence on which the verdict of a jury is founded. Savino v. Goldberg, 92 N. J. L. 617; Smith v. Brunswick Laundry Co., 93 Id. 436.
The judgment under review will be affirmed.
For affirmance — The Chancellor, Chief Justice, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, Katzenbach, White, Williams, Gardner, Ackerson, Van Buskirk, JJ. 15.
For reversal — None.